In an action to recover damages for breach of a contract for professional services to be rendered to plaintiff by the defendant, plaintiff appeals from so much of an order ¡of the Supreme Court, Queens County, dated October 18, 1962, as, upon reconsideration, again denied his application for a preference in trial pursuant to rule VI of the Queens County Supreme Court Rules. Order, insofar as appealed from, reversed, without costs, and application for preference granted. ¡The action is directed to be placed on the Reserve Day Calendar for March 4, 1963 of the Trial Term, Queens County Supreme Court. The action was instituted in the Supreme Court, New York County. On a motion by defendant, made in Nassau County, to change the place of trial to said county on the ground that both parties resided therein, the court at Special Term found that the parties in fact resided in Nassau County. However, on consent of the parties, the Special Term, by its order of June 7, 1962, directed that the trial be held in Queens County, apparently because there was reason to believe that an impartial trial could not be had in Nassau County. In our opinion, under the circumstances disclosed, the venue of the action is properly in | Queens County within the meaning of rule VI of the Queens County Supreme Court Rules, and plaintiff, therefore, is entitled to a preference in the trial of the action (cf. F. H. S. Operating Co. v. National Fire Ins. Co. of Hartford, 286 App. Div. 1026). Beldock, P. J., Ughetta, Brennan, Hill and Rabin, Jj., concur.